Title: To Thomas Jefferson from John Gorman, 30 August 1823
From: Gorman, John
To: Jefferson, Thomas


                        
                        
                            
                            August 30th 1823
                        
                    Thomas Jefferson Esqr	To John Gorman27 Days quarrying a $1.5040.506 Days seting Bases a 1.509.007 dodoCaps a 1.5010.5047.5 dodo by James Campbell7.50hauling caps & Bases from the quarry10.—2 days cuting old subplinths3.004 Bases 21.3Ft Superficial  Measurement in each a 75 ⅌ ft63.766 Caps a 20.4 Sup: in each 75 ⅌ ft91.504 New sub: plinths 14. ft 9 I in each 25 ⅌ ft14.722 Cabettos & fillets a 5.10 each a 758.75$259.23The Above Acct is made out By Mr Brakenbourg at the university prices as to Thrimpstons I have  maid him a tollarable good Stone Cutter and has found him since this June after he came to me  some Cloaths and Shouws So you can make what reduction you think fit or to take What Stone I have sent you in the roughYour mot oblidged and humble servant
                        Jno Gorman